DETAILED ACTION
This office action is a response to an amendment filed on 11/01/2022.
Response to Amendment
1.	Claims 6-8, 16-18, 26-28, 31-32 and 36-38 are amended.
Response to Arguments
Applicant's arguments filed on 11/01/2022 have been fully considered but they are not persuasive. 
The applicant respectfully argues on pages 10-12 in the remarks that Kim does not teach independent claims. The applicant strongly (on pages 11-12 in the remarks) believes that Kim in paragraph 38 does not teach claim limitation “transmitting, by the first transmission point and to at least one wireless device, at least one signal using one or more first beamforming codewords selected, by the first transmission point, based on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second transmission point”, therefore, independent claims should be allowed. In response, examiner disagrees with the applicant. The examiner’s interpretation of claim 1 limitation is a base station or an access point receives from another base station or an access point a message, the received message indicates an index associated with a subset of beamforming codewords of a plurality of codewords associated with the second base station, the first base station selects one or more beamforming codeword based on the received index associated with the subset of beaming codewords of the plurality of the beamforming codewords associated another base station, and transmits it to a wireless device or an user equipment (UE) one or more beamforming codeword. Examiner’s interpretation for claim 21 is same as claim 1. Kim’s teaches in paragraph 33 about using a beamforming procedure, his teaching in paragraph 37 about serving base station is equated to a first transmission point, a neighboring base station is equated to second transmission point, using plurality of code words is equated to a set of code word, and using codeword Vi is equated to a subset of the plurality code words, using PMI is equated to an index associated with a subset of beamforming code words of a plurality of beamforming codewords associated with the second transmission point, and transmitting the determined PMI to the serving base station via  a backhaul is interpreted as receiving by the serving base station, his teaching in paragraph 38, transmitting the PMI combination ratio PCR by a serving base station to a terminal transmitting, by the first transmission point and to at least one wireless device, at least one signal using one or more first beamforming codewords selected, by the first transmission point, based on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second transmission point.

As for applicant argument regarding independent claim 11. The examiner’s interpretation for claim 11 is same as claim 1. Kim does not teach explicitly about using  a processor and a memory for performing claimed functionalities. Therefore the examiner used a secondary prior art Seo. Seo teaches on column 16, lines 4-24 about one or more processors; and memory storing instructions that, when executed by the one or more processors for an apparatus. the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Seo in combination with Kim teach claimed invention. 
 				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9, 11-16, 19, 21-25 and 29  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 10-18 and 37-54 of U.S. Patent No. 10,966,125 B2 (Esmael Hejazi Dinan, hereinafter, “Dinan”). Although the claims at issue are not identical, they are not patentably distinct from each other.
In reference to claim 1, 
Dinan teaches a method comprising: receiving, by a first transmission point and from a second transmission point, at least one message indicating at least one index associated with a subset of beamforming codewords of a plurality of beamforming codewords associated with the second transmission point (claim 1, paragraph 1 teaches this limitation); and 
transmitting, by the first transmission point and to at least one wireless device, at least one signal using one or more first beamforming codewords selected, by the first transmission point, based on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second transmission point (claim 1, paragraph 2 teaches this limitation).
In reference to claim 2, 
Dinan teaches further comprising: receiving, by the first transmission point and from the second transmission point, an indication of a second beamforming codebook, associated with the second transmission point, comprising the plurality of beamforming codewords (claim 2, paragraph 1 teaches this limitation).
In reference to claim 3, 
Dinan teaches wherein: each codeword in the second beamforming codebook comprises a second number of rows or columns equal to a second number of transmit antennas associated with the second transmission point (claim 3, paragraph 1 teaches this limitation), and 
the second number of transmit antennas associated with the second transmission point is different from a first number of transmit antennas associated with the first transmission point (claim 1, paragraph 2 teaches this limitation).
In reference to claim 4, 
Dinan teaches wherein the at least one index indicates at least one beamforming codeword of the second beamforming codebook (claim 4, paragraph 1 teaches this limitation).
In reference to claim 5, 
Dinan teaches further comprising selecting the one or more first beamforming codewords from a first beamforming codebook, associated with the first transmission point, comprising a second plurality of beamforming codewords (claim 5, paragraph 1 teaches this limitation).
In reference to claim 9, 
Dinan teaches further comprising determining inter-cell interference based on information received from the at least one wireless device (claim 9, paragraph 1 teaches this limitation).
In reference to claim 11, 
Dinan teaches an apparatus comprising: one or more processors (claim 10, paragraph 1 teaches this limitation); and 
memory storing instructions that, when executed by the one or more processors, cause the apparatus to (claim 10, paragraph 2 teaches this limitation): 
receive, from a second transmission point, at least one message indicating at least one index associated with a subset of beamforming codewords of a plurality of beamforming codewords associated with the second transmission point (claim 10, paragraph 3 teaches this limitation); and 
transmit, to at least one wireless device, at least one signal using one or more first beamforming codewords selected, by a first transmission point, based on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second transmission point (claim 10, paragraph 4 teaches this limitation).
In reference to claim 12, 
Dinan teaches wherein the instructions, when executed by the one or more processors, further cause the apparatus to: receive, from the second transmission point, an indication of a second beamforming codebook, associated with the second transmission point, comprising the plurality of beamforming codewords (claim 11, paragraph 1 teaches this limitation).
In reference to claim 13, 
Dinan teaches wherein: each codeword in the second beamforming codebook comprises a second number of rows or columns equal to a second number of transmit antennas associated with the second transmission point (claim 12, paragraph 1 teaches this limitation), and 
the second number of transmit antennas associated with the second transmission point is different from a first number of transmit antennas associated with the first transmission point (claim 12, paragraph 1 teaches this limitation).
In reference to claim 14, 
Dinan teaches wherein the at least one index indicates at least one beamforming codeword of the second beamforming codebook (claim 13, paragraph 1 teaches this limitation).
In reference to claim 15, 
Dinan teaches wherein the instructions, when executed by the one or more processors, further cause the apparatus to select the one or more first beamforming codewords from a first beamforming codebook, associated with the first transmission point, comprising a second plurality of beamforming codewords (claim 14, paragraph 1 teaches this limitation).
In reference to claim 16, 
Dinan teaches wherein each codeword in the first beamforming codebook comprises a first number of rows or columns equal to a first number of transmit antennas associated with the first transmission point (claim 15, paragraph 1 teaches this limitation).
In reference to claim 19, 
Dinan teaches wherein the instructions, when executed by the one or more processors, further cause the apparatus to: determine inter-cell interference based on information received from the at least one wireless device (claim 18, paragraph 1 teaches this limitation).
In reference to claim 21, 
Dinan teaches a non-transitory computer readable medium comprising instructions that, when executed, configure a first transmission point to (claim 37, paragraph 1 teaches this limitation): 
receive, from a second transmission point, at least one message indicating at least one index associated with a subset of beamforming codewords of a plurality of beamforming codewords associated with the second transmission point (claim 37, paragraph 2 teaches this limitation); and 
transmit, to at least one wireless device, at least one signal using one or more first beamforming codewords selected, by the first transmission point, based, on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second transmission point (claim 37, paragraph 3 teaches this limitation).
In reference to claim 22, 
Dinan teaches wherein the instructions, when executed, configure the first transmission point to: receive, from the second transmission point, an indication of a second beamforming codebook, associated with the second transmission point, comprising the plurality of beamforming codewords (claim 38, paragraph 1 teaches this limitation).
In reference to claim 23, 
Dinan teaches wherein: each codeword in the second beamforming codebook comprises a second number of rows or columns equal to a second number of transmit antennas associated with the second transmission point (claim 39, paragraph 1 teaches this limitation), and 
the second number of transmit antennas associated with the second transmission point is different from a first number of transmit antennas associated with the first transmission point (claim 39, paragraph 2 teaches this limitation).
In reference to claim 24, 
Dinan teaches wherein the at least one index indicates at least one beamforming
codeword of the second beamforming codebook (claim 40, paragraph 1 teaches this limitation).
In reference to claim 25, 
Dinan teaches wherein the instructions, when executed, configure the first transmission point to select one or more first beamforming codewords from a first beamforming codebook, associated with the first transmission point, comprising a second plurality of beamforming codewords (claim 41, paragraph 1 teaches this limitation).

In reference to claim 29, 
Dinan teaches wherein the instructions, when executed, configure the first transmission point to determine inter-cell interference based on information received from the at least one wireless device (claim 45, paragraph 1 teaches this limitation).
Claims 1-4, 11-14, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 10, 13-14 and 19 of U.S. Patent No. 9,826442B2 (Esmael Hejazi Dinan, hereinafter, “Dinan”). Although the claims at issue are not identical, they are not patentably distinct from each other.
In reference to claim 1, 
Dinan teaches a method comprising: receiving, by a first transmission point and from a second transmission point, at least one message indicating at least one index associated with a subset of beamforming codewords of a plurality of beamforming codewords associated with the second transmission point (claim 1, paragraph 1 teaches this limitation); and 
transmitting, by the first transmission point and to at least one wireless device, at least one signal using one or more first beamforming codewords selected, by the first transmission point, based on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second transmission point (claim 1, paragraph 2 teaches this limitation).
In reference to claim 2, 
Dinan teaches further comprising: receiving, by the first transmission point and from the second transmission point, an indication of a second beamforming codebook, associated with the second transmission point, comprising the plurality of beamforming codewords (claim 1, paragraph 2 teaches this limitation).
In reference to claim 3, 
Dinan teaches wherein: each codeword in the second beamforming codebook comprises a second number of rows or columns equal to a second number of transmit antennas associated with the second transmission point (claim 4, paragraph 1 teaches this limitation), and 
the second number of transmit antennas associated with the second transmission point is different from a first number of transmit antennas associated with the first transmission point (claim 4, paragraph 2 teaches this limitation).
In reference to claim 4, 
Dinan teaches wherein the at least one index indicates at least one beamforming codeword of the second beamforming codebook (claim 5, paragraph 1 teaches this limitation).
In reference to claim 11, 
Dinan teaches an apparatus comprising: one or more processors (claim 10, paragraph 1 teaches this limitation); and 
memory storing instructions that, when executed by the one or more processors, cause the apparatus to (claim 10, paragraph 2 teaches this limitation): 
receive, from a second transmission point, at least one message indicating at least one index associated with a subset of beamforming codewords of a plurality of beamforming codewords associated with the second transmission point (claim 10, paragraph 3 teaches this limitation); and 
transmit, to at least one wireless device, at least one signal using one or more first beamforming codewords selected, by a first transmission point, based on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second transmission point (claim 10, paragraph 4 teaches this limitation).
In reference to claim 12, 
Dinan teaches wherein the instructions, when executed by the one or more processors, further cause the apparatus to: receive, from the second transmission point, an indication of a second beamforming codebook, associated with the second transmission point, comprising the plurality of beamforming codewords (claim 10, paragraph 2 teaches this limitation).
In reference to claim 13, 
Dinan teaches wherein: each codeword in the second beamforming codebook comprises a second number of rows or columns equal to a second number of transmit antennas associated with the second transmission point (claim 13, paragraph 1 teaches this limitation), and 
the second number of transmit antennas associated with the second transmission point is different from a first number of transmit antennas associated with the first transmission point (claim 13, paragraph 1 teaches this limitation).
In reference to claim 14, 
Dinan teaches wherein the at least one index indicates at least one beamforming codeword of the second beamforming codebook (claim 14, paragraph 1 teaches this limitation).
In reference to claim 21, 
Dinan teaches a non-transitory computer readable medium comprising instructions that, when executed, configure a first transmission point to (claim 1, paragraph 1 teaches this limitation): 
receive, from a second transmission point, at least one message indicating at least one index associated with a subset of beamforming codewords of a plurality of beamforming codewords associated with the second transmission point (claim 1, paragraph 2 teaches this limitation); and 
transmit, to at least one wireless device, at least one signal using one or more first beamforming codewords selected, by the first transmission point, based, on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second transmission point (claim 1, paragraph 3 teaches this limitation).
In reference to claim 22, 
Dinan teaches wherein the instructions, when executed, configure the first transmission point to: receive, from the second transmission point, an indication of a second beamforming codebook, associated with the second transmission point, comprising the plurality of beamforming codewords (claim 1, paragraph 2 teaches this limitation).
In reference to claim 23, 
Dinan teaches wherein: each codeword in the second beamforming codebook comprises a second number of rows or columns equal to a second number of transmit antennas associated with the second transmission point (claim 4, paragraph 1 teaches this limitation), and 
the second number of transmit antennas associated with the second transmission point is different from a first number of transmit antennas associated with the first transmission point (claim 39, paragraph 2 teaches this limitation).
In reference to claim 24, 
Dinan teaches wherein the at least one index indicates at least one beamforming codeword of the second beamforming codebook (claim 5, paragraph 1 teaches this limitation).
Claims 1, 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 17 and 25 of U.S. Patent No. 10,966,124B2 (Esmael Hejazi Dinan, hereinafter, “Dinan”). Although the claims at issue are not identical, they are not patentably distinct from each other.
In reference to claim 1, 
Dinan teaches a method comprising: receiving, by a first transmission point and from a second transmission point, at least one message indicating at least one index associated with a subset of beamforming codewords of a plurality of beamforming codewords associated with the second transmission point (claim 9, paragraph 1 teaches this limitation); and 
transmitting, by the first transmission point and to at least one wireless device, at least one signal using one or more first beamforming codewords selected, by the first transmission point, based on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second transmission point (claim 9, paragraph 2 teaches this limitation).
In reference to claim 11, 
Dinan teaches an apparatus comprising: one or more processors (claim 1, paragraph 1 teaches this limitation); and 
memory storing instructions that, when executed by the one or more processors, cause the apparatus to (claim 1, paragraph 2 teaches this limitation): 
receive, from a second transmission point, at least one message indicating at least one index associated with a subset of beamforming codewords of a plurality of beamforming codewords associated with the second transmission point (claim 1, paragraph 3 teaches this limitation); and 
transmit, to at least one wireless device, at least one signal using one or more first beamforming codewords selected, by a first transmission point, based on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second transmission point (claim 1, paragraph 4 teaches this limitation).
In reference to claim 21, 
Dinan teaches a non-transitory computer readable medium comprising instructions that, when executed, configure a first transmission point to (claim 25, paragraph 1 teaches this limitation): 
receive, from a second transmission point, at least one message indicating at least one index associated with a subset of beamforming codewords of a plurality of beamforming codewords associated with the second transmission point (claim 25, paragraph 25, paragraph 2, teaches this limitation); and 
transmit, to at least one wireless device, at least one signal using one or more first beamforming codewords selected, by the first transmission point, based, on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second transmission point (claim 25, paragraph 3 teaches this limitation).
Claims 1, 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 17 and 33 of U.S. Patent No. 11,375,414B2 (Esmael Hejazi Dinan, hereinafter, “Dinan”). Although the claims at issue are not identical, they are not patentably distinct from each other.
In reference to claim 1, 
Dinan teaches a method comprising: receiving, by a first transmission point and from a second transmission point, at least one message indicating at least one index associated with a subset of beamforming codewords of a plurality of beamforming codewords associated with the second transmission point (claim 1, paragraph 1 teaches this limitation); and 
transmitting, by the first transmission point and to at least one wireless device, at least one signal using one or more first beamforming codewords selected, by the first transmission point, based on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second transmission point (claim 1, paragraph 2 teaches this limitation).
In reference to claim 11, 
Dinan teaches an apparatus comprising: one or more processors (claim 9, paragraph 1 teaches this limitation); and 
memory storing instructions that, when executed by the one or more processors, cause the apparatus to (claim 9, paragraph 1 teaches this limitation): 
receive, from a second transmission point, at least one message indicating at least one index associated with a subset of beamforming codewords of a plurality of beamforming codewords associated with the second transmission point (claim 9, paragraph 1 teaches this limitation); and 
transmit, to at least one wireless device, at least one signal using one or more first beamforming codewords selected, by a first transmission point, based on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second transmission point (claim 9, paragraph 1 teaches this limitation).
In reference to claim 21, 
Dinan teaches a non-transitory computer readable medium comprising instructions that, when executed, configure a first transmission point to (claim 17, paragraph 1 teaches this limitation): 
receive, from a second transmission point, at least one message indicating at least one index associated with a subset of beamforming codewords of a plurality of beamforming codewords associated with the second transmission point (claim 37, paragraph 17, paragraph 2,  teaches this limitation); and 
transmit, to at least one wireless device, at least one signal using one or more first beamforming codewords selected, by the first transmission point, based, on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second transmission point (claim 17, paragraph 3 teaches this limitation).
Claims 1, 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 19 of U.S. Patent No. 11,375,414B2 (Esmael Hejazi Dinan, hereinafter, “Dinan”). Although the claims at issue are not identical, they are not patentably distinct from each other.

In reference to claim 1, 
Dinan teaches a method comprising: receiving, by a first transmission point and from a second transmission point, at least one message indicating at least one index associated with a subset of beamforming codewords of a plurality of beamforming codewords associated with the second transmission point (claim 10, paragraph 1 teaches this limitation); and 
transmitting, by the first transmission point and to at least one wireless device, at least one signal using one or more first beamforming codewords selected, by the first transmission point, based on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second transmission point (claim 10, paragraph 2 teaches this limitation).
In reference to claim 11, 
Dinan teaches an apparatus comprising: one or more processors (claim 1, paragraph 1 teaches this limitation); and 
memory storing instructions that, when executed by the one or more processors, cause the apparatus to (claim 1, paragraph 2 teaches this limitation): 
receive, from a second transmission point, at least one message indicating at least one index associated with a subset of beamforming codewords of a plurality of beamforming codewords associated with the second transmission point (claim 1, paragraph 1 teaches this limitation); and 
transmit, to at least one wireless device, at least one signal using one or more first beamforming codewords selected, by a first transmission point, based on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second transmission point (claim 1, paragraph 1 teaches this limitation).
In reference to claim 21, 
Dinan teaches a non-transitory computer readable medium comprising instructions that, when executed, configure a first transmission point to: receive, from a second transmission point, at least one message indicating at least one index associated with a subset of beamforming codewords of a plurality of beamforming codewords associated with the second transmission point (claim 37, paragraph 17, paragraph 2,  teaches this limitation); and 
transmit, to at least one wireless device, at least one signal using one or more first beamforming codewords selected, by the first transmission point, based, on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second transmission point (claim 1, paragraph 3 teaches this limitation).
Allowable Subject Matter
Claims 31-40 are allowed.
Claims 6-8, 10, 17-18, 20 , 26-28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1 and 21 are rejected under 35 U.S.C 102 (a) as being anticipated by KIM et al. (hereinafter, “KIM”; 20110065465). 
In response to claims 1 and 21, 
KIM teaches a method comprising: receiving, by a first transmission point and from a second transmission point, at least one message indicating at least one index associated with a subset of beamforming codewords of a plurality of beamforming codewords associated with the second transmission point (paragraph 33 teaches using a beamforming procedure, paragraph 37, serving base station is equated to a first transmission point, a neighboring base station is equated to second transmission point, plurality of code words is equated to a set of code word, and codeword Vi is equated to a subset of the plurality code words, PMI is equated to an index associated with a subset of beamforming code words of a plurality of beamforming codewords associated with the second transmission point, and transmitting the determined PMI to the serving base station via  a backhaul is interpreted as receiving by the serving base station); and
transmitting, by the first transmission point and to at least one wireless device, at least one signal using one or more first beamforming codewords selected, by the first transmission point, based on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second transmission point (paragraph 38, transmitting the PMI combination ratio PCR by a serving base station to a terminal teaches this limitation).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-10, 19-20, 29-30 are rejected under 35 U.S.C 103 (a) as being unpatentable over KIM et al. (hereinafter, “KIM”; 20110065465) in view of Seo et al. (hereinafter, “Seo”; 8982765).
In response to claims 9, 19 and 29
KIM does not explicitly teach about claims 9, 19, 29 and 39.
Seo teaches further comprising determining inter-cell interference based on information received from the at least one wireless device (column 13, lines 60 to column 14, line 11, mitigating is equated to determining, mitigating inter cell interference (ICI) using beamforming technique teaches this limitation column 10, lines 18-37,feedback is equated to information, receiving feedback form an UE is read as mitigating interference based on information received from the at least one wireless device).
It would have been obvious to a person of ordinary skill in the art at the time of innovation to modify KIM for determining inter-cell interference based on information received from the at least one wireless device as taught by Seo because it would allow reducing intercell interference with same frequency by improving backhaul communication. 
In response to claims 10, 20 and 30,
KIM does not explicitly teach about claims 10, 20, 30 and 40.
Seo teaches wherein the first transmission point and the second transmission point are included in a same base station (column 9, lines 25-34, base station is equated to first transmission point, RN is equated to second transmission point, having an RN as a segment of the BS teaches this limitation).
It would have been obvious to a person of ordinary skill in the art at the time of innovation to modify KIM for using first transmission point and the second transmission point are included in a same base station as taught by Seo because it would allow reducing intercell interference with same frequency by improving backhaul communication. 
In response to claims 11,
KIM teaches receive, from a second transmission point, at least one message indicating at least one index associated with a subset of beamforming codewords of a plurality of beamforming codewords associated with the second transmission point; and transmit, to at least one wireless device, at least one signal using one or more first beamforming codewords selected, by a first transmission point, based on the at least one index associated with the subset of beamforming codewords of the plurality of beamforming codewords associated with the second transmission point (these limitations are identical to claim 1, therefore, they are rejected as claim 1).
Kim does not teach explicitly about using an apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors. 
Seo teaches an apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to (column 16, lines 4-24 teaches this limitation):
It would have been obvious to a person of ordinary skill in the art at the time of innovation to modify KIM for using one or more processors; and memory storing instructions that, when executed by the one or more processors as taught by Seo because it would allow reducing intercell interference with same frequency by improving backhaul communication. 
Allowable Subject Matter
Claims 31-40 are allowed.
Claims 2-8, 12-18, 22-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466                   

/DIANE L LO/Primary Examiner, Art Unit 2466